DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/377,636 filed on December 13, 2016 and the Request for continued examination (RCE) presented on January 24, 2022, amendment presented on June 22, 2022, which amends claims 1, 13 and 20 and presents arguments, is hereby acknowledged. Claims 1-24 are currently pending and subject to examination.


Response to Arguments
      On pages 8-19 of the response filed June 22, 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the March 25, 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.

Claim Rejections under 35 U.S.C. § 103
I.     Rejection of Independent Claims 1,13 and 20
1.      REJECTION OF CLAIM 1 BASED ON THE COMBINATION OF DANEZIS, ADDEPALLI, DOWLING AND CUI
         Applicants argue at page 12 of the remarks, as filed that the cited references Danezis, Addepalli, Dowling, and Fitzpatrick do not teach or suggest, individually or in combination, “obtaining user feedback from a user of a vehicle communication network regarding operation of the vehicle communication network, and based on both of the received user feedback and information obtained from other sources, determining a network or service problem, determining severity or priority of the network or service problem, and identifying based on the severity or priority, an action to take to address the network or service problem, and additionally performing the identified action, particularly where performing the action includes determining timing related criteria for performing the action and performing the action based on the determined timing related criteria" as recited by amended Independent claim 1.
     Examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The examiner indicated in the prior Office Action ample motivation to modify Danezis/Addepalli/Dowling with the teachings of Cui.
    Specifically, the cited prior art reference "Addepalli" teaches “wherein communication network is a vehicle communication network comprising a mobile access point (MAP)”.
     Addepalli describes a communication system comprising an on-board-unit (OBU) which can function as a mobile access point (MAP) in vehicular communication network (addepalli: [Fig 1, col 12 lines 33-37, col 18 lines 20-26]).
      Specifically, the cited prior art reference Dowling teaches "receive, through the provided user interface, user feedback from the user regarding operation of the communication network, based at least in part on the received user feedback, an action to take".
     Dowling describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and users submit quality feedback to server regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and server and this quality feedback can also be used to provide real-time feedback to be used in the associate-selection process. Server identifies certain associates may provide good service until an overload condition is met and the server will not want to assign any new users to that associate at that time (Dowling: [paragraph 0017, 0070-0071]).
   Specifically, the cited prior art reference Cui teaches “wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and determine based on the severity or priority, an action to take to address the network or service problem, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and performing the action, wherein performing the action includes determining timing related criteria for performing the action and performing the action based on the determined timing related criteria”.
    Cui teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources:
     Cui describes received feedback from user device regarding disruption during the communication, slow response of data, and so on (Cui: [paragraph 0024, 0034])
and also feedback from targeted network regarding load condition (e.g. information obtained from other sources) (Cui: [paragraph 0052, 0054]).
    Cui further teaches determine severity or priority of the network or service problem;
    Cui describes determine traffic load or congestion on source network, capability of the source network (e.g. severity of network problem) (Cui: [paragraph 0024-0025, 0027, 0077-0078]).
    Cui further teaches and determine based on the severity or priority, an action to take to address the network or service problem,
   Cui describes determine based on load conditions of source network (e.g. severity of network problem) route user traffic of the user equipment device  from the source network to target network which can reduce a connection failure rate and improve the user experience  (Cui: [paragraph 0024-0025, 0027, 0051-0052, 0057]).
       Cui further teaches wherein the information obtained from other sources comprise one or both of information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring;
    Cui describes received information from targeted network regarding load condition can include historic network load information, which is load information obtained based upon network load experienced by the target network (e.g. information obtained from targeted network) (Cui:[paragraph 0051-0052, 0054, 0059])
   Cui further teaches and performing the action, wherein performing the action includes determining timing related criteria for performing the action and performing the action based on the determined timing related criteria.
     According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Specification para 0018 describes …various aspects of this disclosure provide systems and methods for obtaining user feedback, communicating user feedback, analyzing obtained user feedback, and determining and implementing corrective action, for example in a real-time or delayed manner.
   Cui describes determining real-time network load conditions of source network and target network, in this context, is the actual time during which a network load is experienced by the network. Near real-time, in this context, is the actual time during which a network load is experienced by the base station of source network, plus a delay on the order of seconds, minutes, or any other order of magnitude thereof, for example. What constitutes near-real time network load information (determining timing related criteria)  and determine based on load conditions of source network (e.g. severity of network problem) in real-time and route user traffic of the user equipment device  from the source network to target network in real-time which can reduce a connection failure rate and improve the user experience  (Cui: [paragraph 0028, 0056-0057, 0060]). Therefore, Applicant’s argument is unpersuasive. The cited references Danezis, Addepalli, Dowling, and Fitzpatrick still teach or suggest, individually or in combination, “obtaining user feedback from a user of a vehicle communication network regarding operation of the vehicle communication network, and based on both of the received user feedback and information obtained from other sources, determining a network or service problem, determining severity or priority of the network or service problem, and identifying based on the severity or priority, an action to take to address the network or service problem, and additionally performing the identified action, particularly where performing the action includes determining timing related criteria for performing the action and performing the action based on the determined timing related criteria" as recited by amended Independent claim 1.

   REJECTION OF CLAIM 13 BASED ON THE COMBINATION OF ADDEPALLI, ABU- HAKIMA, DANEZIS, AND CUI

     Applicants argue at page 13 of the remarks, as filed that Addepalli, Barfield, Danezis, and Dowling do not teach or suggest, individually or in combination, determining target user selection criteria, particularly where the target user selection criteria includes one or both of a match to a predetermined manner of use of the vehicle communication network and a match to another user based on one or more parameters or characteristics, as amended claims 13 recites have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

     REJECTION OF CLAIM 20 BASED ON THE COMBINATION OF ADDEPALLI, DANEZIS, DOWLING, FITZPATRICK, AND RAO
      Applicants argue at page 15 of the remarks, as filed that the cited references " Addepalli, Danezis, Dowling, Cui, and Rao do not teach or suggest, individually or in combination, receiving from a user, through a provided user interface, user feedback regarding operation of the vehicle communication network, and based on both of the received user feedback and information obtained from other sources, determining a network or service problem, determining severity or priority of the network or service problem, and determining, based on the severity or priority, a manner in which to communicate the received user feedback to another network node, and communicating the received user feedback to the other network node in the determined manner, particularly where communicating in the determined manner includes one or more of selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology” as recited by amended claim 20.

      Examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). The examiner indicated in the prior Office Action ample motivation to modify Danezis/Addepalli/Dowling with the teachings of Cui.
      Specifically, the cited prior art reference "Addepalli" teaches “wherein communication network is a vehicle communication network comprising a mobile access point (MAP)”.
     Addepalli describes a communication system comprising an on-board-unit (OBU) which can function as a mobile access point (MAP) in vehicular communication network (addepalli: [Fig 1, col 12 lines 33-37, col 18 lines 20-26]).
      Specifically, the cited prior art reference Dowling teaches "receive, through the provided user interface, user feedback from the user regarding operation of the communication network, based at least in part on the received user feedback, an action to take".
     Dowling describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and users submit quality feedback to server regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and server and this quality feedback can also be used to provide real-time feedback to be used in the associate-selection process. Server identifies certain associates may provide good service until an overload condition is met and the server will not want to assign any new users to that associate at that time (Dowling: [paragraph 0017, 0070-0071]).
     Specifically, the cited prior art reference Cui teaches “wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or both of information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner, wherein communicating in the determined manner comprises one or more of: selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology”.
      Cui teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources:
     Cui describes received feedback from user device regarding disruption during the communication, slow response of data, and so on (Cui: [paragraph 0024, 0034])
and also feedback from targeted network regarding load condition (e.g. information obtained from other sources) (Cui: [paragraph 0052, 0054]).
    Cui further teaches determine a problem or an issue associated with operation of the communication network; determine severity or priority of the problem or issue;
    Cui describes determine traffic load or congestion on source network, capability of the source network (e.g. severity of network problem) (Cui: [paragraph 0024-0025, 0027, 0077-0078]).
    Cui further teaches determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node,
   Cui describes determine load conditions of source network (e.g. severity of network problem) and communicate information to another enB (e.g. action to take) (Cui: [paragraph 0024-0025, 0027, 0077-0078, 0090-0091]).
       Cui further teaches wherein the information obtained from other sources comprise one or both of information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner;

    Cui describes received information from targeted network regarding load condition can include historic network load information, which is load information obtained based upon network load experienced by the target network (e.g. information obtained from targeted network) (Cui:[paragraph 0051-0052, 0054, 0059]);
  Cui further teaches wherein communicating in the determined manner comprises one or more of: selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology;”
    Cui describes determine load conditions of source network (e.g. severity of network problem) and communicate information to another enB (e.g. action to take) according to 
a macro cell is a cell in a wireless communications system that provides radio coverage served by a high power cellular access point (or base station), determine network traffic load on its respective network by performing a network diagnostic procedure and selecting various parameters associated with macro cells in source network (e.g. one communication parameter associated with a selected communication technology) can be detected during the network diagnostic procedure, such as, but not limited to, frequency bands, scrambling codes, common channel pilot power, bandwidth across respective networks, universal mobile telecommunications system terrestrial radio access receive signal strength indicator, and so on (Cui: [paragraph 0017, 0021, 0053, 0090-0091]).Therefore, Applicant’s argument is unpersuasive. Therefore, Addepalli, Danezis, Dowling, Cui, and Rao still teach or suggest, individually or in combination, receiving from a user, through a provided user interface, user feedback regarding operation of the vehicle communication network, and based on both of the received user feedback and information obtained from other sources, determining a network or service problem, determining severity or priority of the network or service problem, and determining, based on the severity or priority, a manner in which to communicate the received user feedback to another network node, and communicating the received user feedback to the other network node in the determined manner, particularly where communicating in the determined manner includes one or more of selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology” as recited by amended claim 20.

Dependent claims 2-12 and 21-24
Applicant’s argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are unpersuasive and therefore, the rejections of these claims 2-12 and 21-24 are hereby maintained.

Dependent claims 14-19 
    Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  6.         Claims 1-2, 4-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Cui et al. (US 2015/0111594 A1).
          Regarding claim 1, Addepalli teaches a system for use in a communication network, the system comprising: at least one module comprising a processor and memory, and operable to, at least ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a communication system comprising a OBU which can function as a mobile access point (MAP) in vehicular communication network and system include module comprising a processor and memory and  a communication system comprising an OBU which can function as a mobile access point (MAP) in vehicular communication network):       
        provide a user interface to a user of the MAP ([col 5 lines 3-5, 17-32, col 6 lines 39-48] describe determine end user (target user) and utilize OBU which can function as a mobile access point (MAP) to provide user interface to a user from one or more end users (target users) by which user through OBU manage roadside network connectivity opportunities in a mobile vehicular environment);        
     Addepalli fails to teach receive, through the provided user interface, user feedback from the user regarding operation of the communication network; and based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and identify based on the severity or priority, an action to take to address the network or service problem, wherein the information obtained from other sources comprise one or both of information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and perform the action, wherein performing the action comprises: determining timing related criteria for performing the action; and performing the action based on the determined timing related criteria.
       However, Dowling teaches receive, through the provided user interface, user feedback from the user regarding operation of the communication network ([paragraph 0006] describes user device includes an API (interface) [paragraph 0017, 0070-0071] describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point);
     based at least in part on the received user feedback, an action to take ([paragraph 0070-0071] describe users submit quality feedback to server regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and server and this quality feedback can also be used to provide real-time feedback to be used in the associate-selection process. Server identifies certain associates may provide good service until an overload condition is met and the server will not want to assign any new users to that associate at that time).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include receive user feedback from the user regarding operation of the communication network and identifying an action to take and perform the identified action as taught by Dowling. One of ordinary skill in the art would be motivated to utilize the teachings of  Addepalli in the Dowling system in order to manage connections for the user of the devices ([paragraph 0028] in Dowling).
        Addepalli and Dowling fails to wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and identify based on the severity or priority, an action to take to address the network or service problem, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and perform the action, wherein performing the action comprises: determining timing related criteria for performing the action; and performing the action based on the determined timing related criteria.
      However, Cui teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources  determine a network or service problem ([paragraph 0015, 0024, 0034, 0052] describes received feedback from user device regarding disruption during the communication, slow response of data, and so on and feedback from targeted network monitoring regarding load condition);
      determine severity or priority of the network or service problem ([paragraph 0024-0025, 0027, 0077-0078] describes determine traffic load or congestion on source network, capability of the source network (e.g. severity of network problem));
    and identify based on the severity or priority, an action to take to address the network or service problem ([paragraph 0024-0025, 0027, 0051-0052, 0057] describes determine based on load conditions of source network (e.g. severity of network problem) route user traffic of the user equipment device  from the source network to target network which can reduce a connection failure rate and improve the user experience);
       wherein the information obtained from other sources comprise one or both of information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring ([paragraph 0051-0052, 0059] describes received information from targeted network regarding load condition can include historic network load information, which is load information obtained based upon network load experienced by the target network);
     and perform the action, wherein performing the action comprises: determining timing related criteria for performing the action; and performing the action based on the determined timing related criteria ([paragraph 0028, 0056-0057, 0060] describes 
determining real-time network load conditions of source network and target network, real-time is the actual time during which a network load is experienced by the base station of source network, plus a delay on the order of seconds, minutes, or any other order of magnitude thereof, for example. What constitutes near-real time network load information (determining timing related criteria)  and determine based on load conditions of source network (e.g. severity of network problem) in real-time and route user traffic of the user equipment device  from the source network to target network in real-time which can reduce a connection failure rate and improve the user experience).  
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling to include based on both of the received user feedback, determining a network or service problem, determine severity or priority of the network or service problem and determine based on the severity or priority, an action to take to address the network or service problem and performing action as taught by Cui. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli/ Dowling in the Cui system in order to meet the demand of higher traffic and to improve the end user experience ([Abstract] in Cui).     

     Regarding claim 2, the combination of Addepalli, Dowling and Cui teach the system wherein the at least one module is operable to identify the action to take based also, at least in part, on feedback received from another user (Dowling: [paragraph 0070-0071] describe receive feedback from every user (another user) that provide feedback about connection experience with the wireless network based on user input indicating a selection of a particular wireless network connection).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include identify the action to take based on feedback received from another user as taught by Dowling in order to manage connections for the user of the devices ([paragraph 0028] in Dowling).

      Regarding claim 4, the combination of  Addepalli, Dowling and Cui teach the system wherein the at least one module is operable to identify the action to take by, at least in part, operating to determine whether to immediately dispatch a network field service technician or to schedule maintenance activity for the vehicle communication network (Addepalli: [col 32 lines 25-49] describe receive response from OBU which can function as a mobile access point (MAP) and receiving vehicle information and identify action to perform schedule maintenance activity).       

     Regarding claim 5, the combination of  Addepalli, Dowling and Cui teach the system wherein the identified action comprises one or both of: soliciting additional information regarding operation of the vehicle communication network and adjusting  operation of the vehicle communication network (Dowling: [paragraph 0072-0074] describe server receives feedback regarding potential interference (additional information) between associated wireless access points in a network and reducing co-channel interference among a loose federation of associated and non-associated wireless access points in a network (operation of the vehicle communication network)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include adjusting operation of the vehicle communication network as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

      Regarding claim 6, the combination of  Addepalli, Dowling and Cui teach the system wherein the identified action comprises one or both of:  soliciting additional feedback from the user, and soliciting additional user feedback from one or more other users regarding operation of the vehicle communication network (Dowling: [paragraph 0059-0060, 0070-0071] describe server receives feedback through some users regarding minimize costs and server receives feedback from other user (another user) regarding reliability and connection speed and server identifying action based upon feedback).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include soliciting additional feedback from the user as taught by Dowling in order to allow communication between a wireless client ([Abstract] in Dowling).

     Regarding claim 8, the combination of  Addepalli, Dowling and Cui teach the system, wherein the identified action comprises tailoring network monitoring to a portion of the vehicle communication network associated with the received user feedback (Dowling: [paragraph 0070-0071, 0076] describe server manages network and transport layer mobility and registration and monitors network level aspects of the connection between the mobile unit and access point and identified action comprises handoff related information such as move the user device to an air interface operated by an associate to provide either lower cost service or an increased data rate to the user (tailoring network monitoring to a portion of the vehicle communication network)).     
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include tailoring network monitoring to a portion of the vehicle communication network associated with the received user feedback as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

        Regarding claim 11, the combination of  Addepalli, Dowling and Cui teach the system, wherein the identified action comprises provisioning communication resources of the vehicle communication network to address a network condition associated with the received user feedback (Dowling: [paragraph 0070-0071, 0074] describe identification action comprising provide resources to manage the connectivity problem reported from the user).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Addepalli to include provisioning communication resources of the vehicle communication network to address a network condition associated with the received user feedback as taught by Dowling in order to allow communication between a wireless client ([Abstract] in Dowling).

       Regarding claim 12, the combination of  Addepalli, Dowling and Cui teach the system, wherein a Network Operations Center (NOC) comprises the at least one module (Dowling: [paragraph 0050, 0053] describe a remote server maintains the list of network connection for mobile user device comprises configuration module).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include a Network Operations Center (NOC) comprises the at least one module as taught by Dowling in order to provide a great potential for inter-system roaming ([paragraph 0004] in Dowling).

7.    Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); in view of Cui et al. (US 2015/0111594 A1); and further in view of Gailloux et al. (US 9589119 B1).
      Regarding claim 3,  Addepalli, Dowling and Cui fail to teach the system, wherein the at least one module is operable to identify the action to take based, at least in part, on network metric information received from one or more network nodes before the received user feedback.
      However, Gailloux teaches the system, wherein the at least one module is operable to identify the action to take based, at least in part, on network metric information received from one or more network nodes before the received user feedback ([col 8 lines 58-64, col 9 lines 40-61] describes module identify the problem and addressed (identified action) based on information received from receiver (node) attached to the server before feedback received from user that there is a problem with their service that needs to be addressed promptly).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling/ Cui to include identifying an action based on network metric information received from one or more network nodes before the received user feedback as taught by Gailloux in order to identify the service problem and assign an engineer to troubleshoot the problem promptly (Gailloux: [col 9 lines 54-56]).

    Regarding claim 10,  Addepalli, Dowling and Cui fail to teach the system, wherein the identified action comprises providing a response recommendation to a human operator.
     However, Gailloux teaches the system, wherein the identified action comprises providing a response recommendation to a human operator ([col 8 lines 58-64, col 9 lines 40-61] describes server identify the problem and addressed (identified action), based on the analysis, the server automatically assigns and/or recommends tasks to 
individuals or to roles to respond to the feedback, for example, the server may assign an engineer (human operator) to troubleshoot the problem).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling/ Cui to include providing a response recommendation to a human operator as taught by Gailloux in order to identify the service problem and assign an engineer to troubleshoot the problem promptly (Gailloux: [col 9 lines 54-56]).

8.        Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); in view of Cui et al. (US 2015/0111594 A1); and further in view of Egner et al. (US 2015/0056960 A1).
        Regarding claim 7,  Addepalli, Dowling and Cui fail to teach the system, wherein the identified action comprises: identifying, based at least in part on the received user feedback, one or more nodes of the vehicle communication network; and communicating status request messages to the identified one or more nodes.
        However, Egner teaches the system, wherein the identified action comprises: identifying, based at least in part on the received user feedback, one or more nodes of the vehicle communication network; and communicating status request messages to the identified one or more nodes ([paragraph 0178] describes user provides feedback about network link connections to the system and offers better network link connection to user (identified action)  [paragraph 0183-0185, 0199] describes identifying action comprises identify network access control node and communicating status request message to  the network access control node).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling/ Cui to include communicating status request messages to the identified nodes as taught by Egner in order to improve quality of wireless links connections made available to user ([paragraph 0178] in Egner).

      Regarding claim 9,  Addepalli, Dowling and Cui fail to teach the system, wherein the identified action comprises storing the received user feedback and designating the received user feedback for later analysis.
        However, Egner teaches the system, wherein the identified action comprises storing the received user feedback and designating the received user feedback for later analysis ([paragraph 0099-0100, 0178] describes identifying action comprises storing user feedback report and specified that received feedback report from user involve performing future analysis).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling/ Cui to include storing the received user feedback and designating the received user feedback for later analysis as taught by Egner in order to improve quality of wireless links connections made available to user ([paragraph 0178] in Egner).

9.        Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Silver et al. (US  2013/0344856 A1); in view of Danezis et al. (US 2011/0307551 A1); and further in view of Dowling et al. (US 2005/0157677 Al).
          Regarding claim 13, Addepalli teaches a system for use in a vehicle communication network comprising a mobile access point (MAP), the system comprising: at least one module comprising a processor and memory operable to, at least ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a communication system comprising an OBU which can function as a mobile access point (MAP) in vehicular communication network and system include module comprising a processor and memory):
      determine that an adverse network condition may be occurring in the vehicle communication network; identify at least one target user from whom to solicit user feedback regarding the adverse network condition ([col 10 lines 28-51, col 19 lines 7-27, col 21 lines 38-48] describe determine that OBU which can function as a mobile access point (MAP) in vehicular communication network may be occurring a connectivity problem and identify user to inform the roadside connectivity problem);
     provide, via the MAP, a user interface to the identified at least one target user soliciting the user feedback regarding the adverse network condition ([col 5 lines 14-32, col 15 lines 31-40] describe provide a user interface to the identified user of an OBU which can function as a mobile access point (MAP) and provide information regarding connectivity problem);
      Addepalli fails to teach determine target user selection criteria, wherein the target user selection criteria comprises one or both of: a match to a predetermined manner of use of the vehicle communication network,  and a match to another user based on one or more parameters or characteristics; wherein identify at least one target user based on the particular target user selection criteria; receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
      However, Silver teaches determine target user selection criteria, wherein the target user selection criteria comprises one or both of: a match to a predetermined manner of use of the vehicle communication network, and a match to another user based on one or more parameters or characteristics ([paragraph 0015-0016, 0022-0023] describes use of a mobile station or mobile device during the operation of a motor vehicle in a mobile network (e.g. vehicle communication network) and receiving text messages and/or transferring other mobile data while operating the motor vehicle, determining target user selection criteria includes matching that releasing the message into the network once a predefined condition and/or restriction has passed (e.g. a match to a predetermined manner of use of the vehicle communication network) [paragraph 0034-0036, 0038-0039] describes determining target user selection criteria includes matching other user based on driving vehicle and driving attributes (drivers fingerprints/footprints") or other identification parameter (e.g. a match to another user based on one or more parameters or characteristics));
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include the target user selection criteria comprises one or both of: a match to a predetermined manner of use of the vehicle communication network, and a match to another user based on one or more parameters or characteristics as taught by Silver. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli in the Silver system in order to automatic identification of a vehicle driver and corresponding response procedures for adjusting the vehicle profile and/or limiting driver access to a mobile device ([paragraph 0001] in Silver).
       Addepalli and Silver fail to teach wherein identify at least one target user based on the particular target user selection criteria; receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
       However, Danezis teaches wherein identify at least one target user based on the particular target user selection criteria ([paragraph 0035, 0044-0046] describes determining one or more target users from the group to receive user feedback based on particular user selection criteria includes target users’ group may be chosen randomly from the plurality of possible target user groups);
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver to include determining particular target user selection criteria and identifying a target user based on the particular target user selection criteria as taught by Danezis. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli/ Silver in the Danezis system in order to receive of a user preference associated with a user, a group of users containing the user is selected and the user preference is then shared with everyone in the selected group ([paragraph 0006] in Danezis).
       Addepalli, Silver and Danezis fail to teach receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
        However, Dowling teaches receive the user feedback regarding the adverse network condition via the provided user interface and the MAP ([0043, 0070-0071] describe a mobile user in a vehicle and vehicle include mobile access point (MAP) [paragraph 0024-0029] describe users submit quality feedback through user interface to server regarding quality and overload network condition (adverse condition) supplied by a specific wireless access point and server).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver / Danezis to include receiving the user feedback regarding the adverse network condition via the provided user interface and the MAP as taught by Dowling. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli/ Silver / Danezis in the Dowling system in order to manage connections for the mobile client devices ([paragraph 0028] in Dowling).

     Regarding claim 14, the combination of Addepalli, Silver, Danezis and Dowling teach the system, wherein the at least one module is operable to determine that an adverse network condition may be occurring in the vehicle communication network based, at least in part, on first user feedback received from a first user of the vehicle communication network (Dowling: [paragraph 0059-0060, 0070-0071] describe server receives feedback through some users regarding minimize costs and server receives feedback from a user (first user) regarding reliability and connection speed and server identifying action based upon feedback).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver / Danezis to include determining that an adverse network condition may be occurring in the vehicle communication network as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

      Regarding claim 15, the combination of Addepalli, Silver, Danezis and Dowling teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, identifying one or more users that are utilizing the vehicle communication network in a manner similar to the first user (Dowling: [paragraph 0059-0060, 0070-0071] describe server receives feedback through some users regarding minimize costs and server identifying from other user (another user) use the same network regarding reliability and connection speed and server identifying action based upon feedback). 
     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver / Danezis to include identifying one or more users that are utilizing the vehicle communication network in a manner similar to the first user as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling). 
           
     Regarding claim 19, the combination of Addepalli, Silver, Danezis and Dowling teach the system, wherein the provided user interface is customized to the adverse network condition (Addepalli: [col 5 lines 14-32, col 15 lines 31-40] describe provide a user interface to user of a OBU which can function as a mobile access point (MAP) [col 6 line 59-col 7 line 5, col 21 lines 25-48] describe provide useful information to the user through user interface related to time information (a user interface to such users that is customized)).

10.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et el. (US 9036509 B1); in view of Silver et al. (US 2013/0344856 A1); in view of Danezis et al. (US 2011/0307551 A1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Ruetschi et al. (US 2014/0016455 A1).
        Regarding claim 16, the combination of Addepalli, Silver, Danezis and Dowling fail to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a communication service expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the identified communication service.
       However, Ruetschi teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a communication service expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the identified communication service ([paragraph 0051-0058] describe identify a communication service expected to be impacted due to connection problem (adverse network condition) and identify the user utilizing the communication service based upon registration information).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver /Danezis / Dowling to include identifying a communication service expected to be impacted by the adverse network condition and identify the target user as taught by Ruetschi in order to provide a user's devices to obtain network access in the event of a network node failure or network outage that affects the user's ability to utilize communications via a network ([paragraph 0002] in Ruetschi).

11.       Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Silver et al. (US 2013/0344856 A1); in view of Danezis et al. (US 2011/0307551 A1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Mancuso et al. (US 2016/0143028 A1).
           Regarding claim 17, the combination of Addepalli, Silver, Danezis and Dowling fail to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify one or more target mobile access points (MAPs) expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the one or more target MAPs.
        However, Mancuso teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify one or more target mobile access points (MAPs) expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the one or more target MAPs ([paragraph 0071-0074] describe identify mobile wireless access point impacted by the connection problem (the adverse network condition) and identifying the user using that mobile wireless access point and transfer of user from one mobile wireless access point device to another).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver / Danezis / Dowling to include identifying access points expected to be impacted by the adverse network condition and identify the target user as taught by Mancuso in order to manage the mobile wireless access point device either via an on-device user interface ([paragraph 0003] in Mancuso).

       Regarding claim 18, the combination of Addepalli, Silver, Danezis and Dowling fails to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a geographical area expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users and/or MAPs operating in the geographical area.
        However, Mancuso teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a geographical area expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users and/or MAPs operating in the geographical area ([paragraph 0071-0077] describe identify the geographical area in which mobile wireless access point impacted by the connection problem (the adverse network condition) and identifying the user using that mobile wireless access point in that geographical area and transfer of user from one mobile wireless access point device to another).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Silver / Danezis / Dowling to include identifying geographical area expected to be impacted by the adverse network condition and identify the target user as taught by Mancuso in order to manage the mobile wireless access point device either via an on-device user interface ([paragraph 0003] in Mancuso).

12.     Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Cui et al. (US 2015/0111594 A1).
        Regarding claim 20, Addepalli teaches a mobile access point (MAP) ([col 12 lines 33-37] describe OBU which can function as a mobile access point (MAP)) comprising:            
      and at least one module comprising a processor and memory, and operable to, at least ([col 5 lines 33-34, col 7 lines 25-32, col 12 lines 33-37, col 18 lines 24-26] describe OBU which can function as a mobile access point (MAP) in vehicular communication network and system include module comprising a processor and memory):
      provide a user interface to a user of the MAP ([col 5 lines 17-32, col 6 lines 39-48, col 12 lines 33-38] describe OBU which can function as a mobile access point (MAP) and utilize OBU which can function as a mobile access point (MAP) to provide user interface to the user by which user through OBU manage roadside network connectivity opportunities in a mobile vehicular environment); 
     communication network is a vehicle communication network comprising a mobile access point (MAP) ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a communication system comprising an OBU which can function as a mobile access point (MAP) in vehicular communication network);
         Addepalli fails to teach a wireless transceiver; receive, through the provided user interface, user feedback regarding operation of the communication network; and based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the vehicle communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or both of: information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner; wherein communicating in the determined manner comprises one or more of: selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology.
         However, Dowling teaches a wireless transceiver ([paragraph 0045] describe a wireless receiver); 
        receive, through the provided user interface, user feedback from the user regarding operation of the vehicle communication network a wireless transceiver ([paragraph 0017, 0070-0071] describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point);
     based at least in part on the received user feedback, a manner in which to communicate the received user feedback to another network node ([paragraph 0070-0072, 0080] describe determine how to forward the user reported problem to other user device (network node));
      and communicate the received user feedback to the other network node in the determined manner ([paragraph 0070-0072, 0080] describe communicating received information to other user device (network node));
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include communicating the received user feedback to the other network node in the determined manner as taught by Dowling in order to manage connections for the mobile client devices ([paragraph 0028] in Dowling).
        Addepalli and Dowling fails to teach wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or both of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner; and communicate the received user feedback to the other network node in the determined manner; wherein communicating in the determined manner comprises one or more of: selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology.
     However, Cui teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the communication network ([paragraph 0015, 0024, 0034, 0052] describes received feedback from user device regarding disruption during the communication, slow response of data, and so on and feedback from targeted network monitoring regarding load condition [paragraph 0024-0025, 0027, 0077-0078] describes determine traffic load or congestion on source network, capability of the source network (e.g. severity of network problem associated with operation of the communication network));
    determine severity or priority of the problem or issue([paragraph 0024-0025, 0027, 0077-0078] describes determine traffic load or congestion on source network, capability of the source network (e.g. severity of network problem));
     and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node ([paragraph 0024-0025, 0027, 0077-0078, 0090-0091] describes determine load conditions of source network (e.g. severity of network problem) and communicate information to another enB (e.g. action to take),
    wherein the information obtained from other sources comprise one or both of: information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring ([paragraph 0051-0052, 0059] describes received information from targeted network regarding load condition can include historic network load information, which is load information obtained based upon network load experienced by the target network);
     and communicate the received user feedback to the other network node in the determined manner; wherein communicating in the determined manner comprises one or more of: selecting between direct communication and indirect communication using one or more intermediate nodes; selecting among a plurality of alternative communication technologies available to one or more of the MAP, a user device of the user, and another mobile access point (MAP); and selecting or adjusting at least one communication parameter associated with a selected communication technology ([paragraph 0017, 0021, 0053, 0090-0091] describes determine load conditions of source network (e.g. severity of network problem) and communicate information to another enB (e.g. action to take) according to a macro cell is a cell in a wireless communications system that provides radio coverage served by a high power cellular access point (or base station), determine network traffic load on its respective network by performing a network diagnostic procedure and selecting various parameters associated with macro cells in source network (e.g. one communication parameter associated with a selected communication technology) can be detected during the network diagnostic procedure, such as, but not limited to, frequency bands, scrambling codes, common channel pilot power, bandwidth across respective networks, universal mobile telecommunications system terrestrial radio access receive signal strength indicator, and so on).     
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Dowling to include the received user feedback based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or both of: information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring as taught by Cui. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli/  Dowling in the Cui system in order to meet the demand of higher traffic and to improve the end user experience ([Abstract] in Cui).      

     Regarding claim 21, the combination of Addepalli, Dowling and Cui  teach the mobile access point (MAP), wherein the determined manner comprises waiting until the MAP is within communication range of a fixed access point (FAP), and then communicating the received user feedback to the other network node via the FAP (Dowling: [paragraph 0034, 0070-0072] describe when wireless access point reaches near a fixed access point (FAP) then communicating the received user feedback to the other user device (network node) via the FAP).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli  to include communicating the received user feedback to the other network node via the FAP as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

     Regarding claim 22, the combination of Addepalli, Dowling and Cui  teach the mobile access point (MAP), wherein the determined manner comprises communicating the received user feedback to the other network node via another MAP aboard a different vehicle than the MAP (Dowling: [paragraph 0070-0072, 0080] describe communicating received information to other user device (network node) via other MAP).
        Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include communicating the received user feedback to the other network node via another MAP aboard a different vehicle than the MAP as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).   
  
13.    Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); in view of Cui et al. (US 2015/0111594 A1); and further in view of Rao et al. (US 2003/0210680 A1).
     Regarding claim 23, Addepalli, Dowling and Cui fails to teach the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner
    However, Rao teaches the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner (Rao: [paragraph 0027-0028, 0044-0046] describe communicating received information to other network node in a delay manner). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli Dowling/ Cui to include communicating the received user feedback to the other network node immediately or in a delay tolerant manner as taught by Rao in order to reduce or eliminate disadvantages and problems traditionally associated with wireless communication ([paragraph 0003] in Rao).

      Regarding claim 24, Addepalli, Dowling and Cui fails to teach the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine a priority of the received user feedback.
    However, Rao teaches the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine a priority of the received user feedback (Rao: ([paragraph 0027-0028, 0044-0046, 0088-0089] describe communicate the received user feedback to the other user device (network node) based upon priority of the received user feedback).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli Dowling/ Cui to include determining a priority of the received user feedback as taught by Rao in order to reduce or eliminate disadvantages and problems traditionally associated with wireless communication ([paragraph 0003] in Rao).

Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459